—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an interlocutory judgment of the Supreme Court, Suffolk County (Baisley, J.), entered August 13, 1990, which, upon denying the plaintiff’s motion to set aside the verdict as against the weight of the evidence, inter alia, found the defendants only 12% at fault in the happening of the accident.
Ordered that the interlocutory judgment is affirmed, with costs.
There is no merit to the plaintiff’s contention that the trial court improperly granted the defendants’ motion for a bifur*484cated trial. As a general rule, issues of liability and damages in a negligence action are distinct and severable issues which should be tried and determined separately (see, CPLR 603; Armstrong v Adelman Automotive Parts Distrib. Corp., 176 AD2d 773; Polimeni v Bubka, 161 AD2d 568). In order for the rule not to apply, the party opposing bifurcation must show that the nature of the injuries " 'has an important bearing’ ” on the issue of liability (Armstrong v Adelman Automotive Parts Distrib. Corp., supra, at 774; Polimeni v Bubka, supra). There was no showing on the record submitted to this Court that the nature of plaintiffs injuries would be probative in determining how the incident occurred.
We have reviewed the plaintiff’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.